                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

GILTNER LOGISTICS, INC., an Idaho
corporation f/k/a GILTNER LOGISTIC
SERVICES, INC.,                                     Case No. 1:19-CV-289-BLW

              Plaintiff,                            MEMORANDUM DECISION
                                                    AND ORDER
       v.

ALL WAYS TRANSPORT, INC., a
California corporation,

              Defendant.


                             MEMORANDUM DECISION

       The Court has before it a motion for attorney fees filed by plaintiff Giltner.

Giltner is a trucking broker that contracted with inMusic Brands Inc. to ship electronics

to Texas. Giltner retained All Ways Transport Inc. to ship the cargo. But after All Ways

picked up the cargo, the cargo was stolen resulting in a complete loss of $48,960. Giltner

paid that sum to inMusic and received an assignment from inMusic of its claim against

All Ways.

       Giltner then sued All Ways for $48,960 in this lawsuit. All Ways was properly

served but never answered, and the Clerk entered default against them. See Clerk’s Entry

of Default (Dkt. No. 6). The Court then entered a default judgment in the sum of

$48,960.00. See Judgment (Dkt. No. 10).



Memorandum Decision & Order – page 1
       Giltner’s contract with All Ways states that if Giltner prevails in a lawsuit like this

one, Giltner is “entitled to recover from [All Ways] its costs and attorney fees incurred in

pursuing such action.” See Contract § 5.2. Because Giltner prevailed in this action, and

because its contract with All Ways entitles it to attorney fees, the Court will grant the

motion for attorney fees. See Idaho Code § 12-120(3).

       Giltner seeks a total of $2,928.50 in attorney fees. The Court finds the sum

reasonable and further finds that the hours expended and the hourly rates to be

reasonable. For these reasons, the Court will grant the motion and enter a separate

Judgment awarding $2,928.50 to Giltner.

                                          ORDER

       In accordance with the Memorandum Decision above,

       NOW THEREFORE IT IS HEREBY ORDERED, that the motion for attorney

fees (docket no. 12) be GRANTED, and that a separate Judgment be filed in favor of

plaintiff Giltner Logistics Inc. and against defendant All Ways Transport Inc. in the sum

of $2,928.50 for attorney fees.


                                                  DATED: March 3, 2020


                                                  _________________________
                                                  B. Lynn Winmill
                                                  U.S. District Court Judge




Memorandum Decision & Order – page 2
